Citation Nr: 0706823	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an increased evaluation for a dislocated 
fracture of C4-5 with subluxation of C4-C5, status post 
discetomy with fusion C4-C5, currently rated 40 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right tibia and fibula with 
shortening.

3.  Entitlement to an increased (compensable) evaluation for 
a left iliac crest bone graft donor scar.

4.  Entitlement to service connection for residuals of a head 
trauma to include visual problems.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to September 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which denied entitlement to increased 
evaluations for his service-connected neck, right lower 
extremity, and donor site scar and denied entitlement to 
service connection for residuals of head trauma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Following certification of this case to the Board, medical 
records pertinent to the issues on appeal were received 
directly by the Board.  The RO has not had the opportunity to 
review this evidence in conjunction with the veteran's claim 
and the veteran did not submit a waiver of initial review of 
this evidence by the RO.  The 

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim, 
including the degree of disability and the effective date of 
an award.  As part of this remand, the veteran is to be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the evidence or 
information needed to establish a higher 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet App. 473 (2006) .

2.  Readjudicate the issues on appeal.  
If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

